          Case 3:16-md-02741-VC Document 4272 Filed 06/20/19 Page 1 of 5



Victoria L. Ersoff (State Bar No. 161795)
versoff@wshblaw.com
Emil A. Macasinag (State Bar No. 256953)
emacasinag@wshblaw.com
WOOD, SMITH, HENNING & BERMAN LLP
10960 Wilshire Boulevard, 18th Floor
Los Angeles, California 90024-3804
Phone: 310-481-7600 ♦ Fax: 310-481-7650

Attorneys for Defendant AZUSA PACIFIC UNIVERSITY




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS                            MDL 2741
LIABILITY ACTION
                                                   Case No. 3:16-md-02741-VC

THIS DOCUMENT RELATES TO:                          STIPULATION AND [PROPOSED]
                                                   ORDER RE: PLAINTIFFS' VOLUNTARY
Shaun Graef and Janelle Pitchford v.               DISMISSAL OF DEFENDANT AZUSA
Monsanto Company,                                  PACIFIC UNIVERSITY PURSUANT TO
Azusa Pacific University,                          F.R.C.P. 41(a)(1)(A)(ii) AND CIVIL L.R. 7-
and Does 1-1000,                                   12

No. 3:19-cv-02316-VC                               The Hon. Vince Chhabria
No. 3:16-md-02741-VC




         TO THE HONORABLE COURT:

         Plaintiffs SHAUN GRAEF and JANELLE PITCHFORD ("Plaintiffs"), Defendant AZUSA

PACIFIC UNIVERSITY, and Defendant MONSANTO COMPANY (collectively, the "Parties"), by

and through their undersigned counsel, hereby stipulate as follows:

         The Parties agree that Defendant AZUSA PACIFIC UNIVERSITY shall be dismissed from

Plaintiffs' above-captioned Action, with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure. Each party shall each bear its own attorneys' fees and costs. Pursuant to

LEGAL:10468-0086/11940749.1             -1-                         Case No. 3:16-md-02741-VC
STIPULATION AND [PROPOSED] ORDER RE: PLAINTIFFS' VOLUNTARY DISMISSAL OF DEFENDANT
     AZUSA PACIFIC UNIVERSITY PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii) AND CIVIL L.R. 7-12
          Case 3:16-md-02741-VC Document 4272 Filed 06/20/19 Page 2 of 5



Civil Local Rule 7-12 of the United States District Court, Northern District of California, the Parties

respectfully request that this Court enter the [Proposed] Order below.

         IT IS SO STIPULATED.

DATED: June 20, 2019                       GIRARDI KEESE



                                           By:        /S/ Christopher T. Aumais
                                                      CHRISTOPHER T. AUMAIS
                                                      ASHKAHN MOHAMADI
                                           Attorneys for Plaintiffs SHAUN GRAEF and
                                           JANELLE PITCHFORD

DATED: June 20, 2019                       WOOD, SMITH, HENNING & BERMAN LLP



                                           By:        /s/ Emil A. Macasinag
                                                      VICTORIA L. ERSOFF
                                                      EMIL A. MACASINAG
                                           Attorneys for Defendant AZUSA PACIFIC
                                           UNIVERSITY

DATED: June 20, 2019                       ARNOLD & PORTER LLP



                                           By:        /s/ Alex Beroukhim
                                                      ALEX BEROUKHIM
                                           Attorneys for Defendant MONSANTO COMPANY


PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED: June ____, 2019




                                               The Honorable Vince Chhabria
                                               United States District Court,
                                               Northern District of California



LEGAL:10468-0086/11940749.1             -2-                         Case No. 3:16-md-02741-VC
STIPULATION AND [PROPOSED] ORDER RE: PLAINTIFFS' VOLUNTARY DISMISSAL OF DEFENDANT
     AZUSA PACIFIC UNIVERSITY PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii) AND CIVIL L.R. 7-12
          Case 3:16-md-02741-VC Document 4272 Filed 06/20/19 Page 3 of 5



                                  PROOF OF SERVICE
      I am employed in the County of Los Angeles, State of California. I am over
the age of eighteen years and not a party to the within action. My business address
is 10960 Wilshire Boulevard, 18th Floor, Los Angeles, CA 90024-3804.

       On June 20, 2019, I served the following document(s) described as
STIPULATION AND [PROPOSED] ORDER RE: PLAINTIFFS'
VOLUNTARY DISMISSAL OF DEFENDANT AZUSA PACIFIC
UNIVERSITY PURSUANT TO F.R.C.P. 41(A)(1)(A)(II) on the interested
parties in this action as follows:

                              SEE ATTACHED SERVICE LIST
       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
filed the document(s) with the Clerk of the Court by using the CM/ECF system.
Participants in the case who are registered CM/ECF users will be served by the
CM/ECF system. Participants in the case who are not registered CM/ECF users
will be served by mail or by other means permitted by the court rules.

      I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct and that I am employed in the office
of a member of the bar of this Court at whose direction the service was made.

         Executed on June 20, 2019, at Los Angeles, California.


                                              /s/ Adriana C. Moreno
                                              Adriana C. Moreno




LEGAL:10468-0086/11940749.1             -1-                         Case No. 3:16-md-02741-VC
STIPULATION AND [PROPOSED] ORDER RE: PLAINTIFFS' VOLUNTARY DISMISSAL OF DEFENDANT
     AZUSA PACIFIC UNIVERSITY PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii) AND CIVIL L.R. 7-12
          Case 3:16-md-02741-VC Document 4272 Filed 06/20/19 Page 4 of 5



                                    SERVICE LIST

                           UNITED STATES DISTRICT COURT -
                          NORTHERN DISTRICT OF CALIFORNIA

                 IN RE: ROUNDUP PRODUCTS LIABILITY ACTION
                         THIS DOCUMENT RELATES TO:

       Shaun Graef and Janelle Pitchford v. Monsanto Co. and Azusa Pacific
                                   University,
                    No. 2:19-cv-02290-DMG-SK (C.D. Cal.),
                      No. 3:16-md-02741-VC (N.D. Cal.)



Thomas V. Girardi, Esq.                        E. Alex Beroukhim, Esq.
Christopher T. Aumais, Esq.                    ARNOLD & PORTER KAYE
Ashkahn Mohamadi, Esq.                         SCHOLER LLP
GIRARDI KEESE                                  777 South Figueroa St., 44th Floor
1126 Wilshire Blvd.                            Los Angeles, CA 90017-5844
Los Angeles, CA 90017                          Tel: (213) 243-4000
Tel: (213) 977-0211                            Fax: (213) 243-4199
Fax: (213) 481-1554                            E-mail:
E-mail: amohamadi@girardikeese.com             alex.beroukhim@arnoldporter.com
        caumais@girardikeese.com
                                               Attorneys for Defendant,
Attorneys for Plaintiffs,                      MONSANTO COMPANY
SHAUN GRAEF and
JANELLE PITCHFORD




LEGAL:10468-0086/11940749.1             -2-                         Case No. 3:16-md-02741-VC
STIPULATION AND [PROPOSED] ORDER RE: PLAINTIFFS' VOLUNTARY DISMISSAL OF DEFENDANT
     AZUSA PACIFIC UNIVERSITY PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii) AND CIVIL L.R. 7-12
          Case 3:16-md-02741-VC Document 4272 Filed 06/20/19 Page 5 of 5



Richard A. Clark, Esq.
Steven R. Platt, Esq.
PARKER, MILLIKEN, CLARK,
O'HARA & SAMUELIAN, P.C.
555 S. Flower St., 30th Floor
Los Angeles, CA 90071-2440
Tel: (213) 683-6500
Fax: (213) 683-6669
E-mail: rclark@pmcos.com
        splatt@pmcos.com


Attorneys for Defendant,
MONSANTO COMPANY




LEGAL:10468-0086/11940749.1             -3-                         Case No. 3:16-md-02741-VC
STIPULATION AND [PROPOSED] ORDER RE: PLAINTIFFS' VOLUNTARY DISMISSAL OF DEFENDANT
     AZUSA PACIFIC UNIVERSITY PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii) AND CIVIL L.R. 7-12
